RENDERED: AUGUST 19, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                               NO. 2021-CA-0955-MR

JOHN TABOR                                                            APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                ACTION NOS. 17-CR-00121 AND 17-CR-00178


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: John Tabor appeals from an order of the Franklin

Circuit Court which denied his Kentucky Rules of Criminal Procedure (RCr) 11.42

motion in which he raised multiple allegations of ineffective assistance of counsel.

We find no error and affirm.
                       FACTS AND PROCEDURAL HISTORY

                On March 20, 2017, Appellant shot and killed Denton Bixler. At the

time, Mr. Bixler was engaged in an argument with his girlfriend, who was also

Appellant’s daughter. Appellant claimed that he shot Mr. Bixler accidentally.

Following a three-day trial, Appellant was convicted on murder1 and wanton

endangerment in the first degree.2 Appellant was then sentenced to twenty years in

prison. His conviction was affirmed by the Kentucky Supreme Court. Tabor v.

Commonwealth, No. 2019-SC-000233-MR, 2020 WL 2091866 (Ky. Apr. 30,

2020). On April 28, 2021, Appellant filed the underlying RCr 11.42 motion

seeking to vacate his conviction. The trial court denied the motion without holding

a hearing. This appeal followed.

                                        ANALYSIS

                To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

                First, the defendant must show that counsel’s
                performance was deficient. This requires showing that
                counsel made errors so serious that counsel was not
                functioning as the “counsel” guaranteed the defendant by
                the Sixth Amendment. Second, the defendant must show
                that the deficient performance prejudiced the defense.
                This requires showing that counsel’s errors were so


1
    Kentucky Revised Statutes (KRS) 507.020.
2
    KRS 508.060.

                                               -2-
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial
             to the defense in order to constitute ineffective assistance
             under the Constitution.

Id. at 691-92, 104 S. Ct. at 2066-67 (citations omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068. Additionally, “a hearing is required only if there is an issue of fact

which cannot be determined on the face of the record.” Stanford v.

Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

                   Judicial scrutiny of counsel’s performance must be
             highly deferential. It is all too tempting for a defendant

                                           -3-
             to second-guess counsel’s assistance after conviction or
             adverse sentence, and it is all too easy for a court,
             examining counsel’s defense after it has proved
             unsuccessful, to conclude that a particular act or omission
             of counsel was unreasonable. A fair assessment of
             attorney performance requires that every effort be made
             to eliminate the distorting effects of hindsight, to
             reconstruct the circumstances of counsel’s challenged
             conduct, and to evaluate the conduct from counsel’s
             perspective at the time. Because of the difficulties
             inherent in making the evaluation, a court must indulge a
             strong presumption that counsel’s conduct falls within
             the wide range of reasonable professional assistance; that
             is, the defendant must overcome the presumption that,
             under the circumstances, the challenged action “might be
             considered sound trial strategy.” There are countless
             ways to provide effective assistance in any given case.
             Even the best criminal defense attorneys would not
             defend a particular client in the same way.

Strickland, 466 U.S. at 689, 104 S. Ct. at 2065 (citations omitted).

                     Where the trial court does not hold an evidentiary
             hearing on an RCr 11.42 motion, appellate review is
             limited to “whether the motion on its face states grounds
             that are not conclusively refuted by the record and which,
             if true, would invalidate the conviction.” An evidentiary
             hearing is only required “if there is a material issue of
             fact that cannot be conclusively resolved, i.e.,
             conclusively proved or disproved, by an examination of
             the record.”

Haley v. Commonwealth, 586 S.W.3d 744, 750 (Ky. App. 2019) (citations

omitted).

             Appellant’s first argument on appeal is that his trial counsel was

ineffective for failing to present an extreme emotional disturbance (EED) defense.


                                         -4-
He claims that his counsel did not have his mental health evaluated by a medical

professional and did not hire an expert to testify at trial regarding EED. The trial

court held that counsel did put forth an EED defense by having Appellant testify as

to his relationship with Mr. Bixler and Appellant’s belief that his daughter was

being abused by Mr. Bixler. Furthermore, defense counsel had Appellant

evaluated by the Kentucky Correctional Psychiatric Center and Appellant testified

at trial regarding his anxiety disorder. Finally, the jury was given an EED

instruction.

               We agree with the conclusion of the trial court. EED is “a temporary

state of mind so enraged, inflamed, or disturbed as to overcome one’s judgment,

and to cause one to act uncontrollably from the impelling force of the extreme

emotional disturbance rather than from evil or malicious purposes.” Spears v.

Commonwealth, 30 S.W.3d 152, 155 (Ky. 2000), as amended (Jan. 24, 2001)

(citation omitted). Here, Appellant testified about the circumstances of the

shooting and explained his fear of Mr. Bixler. “[T]he test for effectiveness is not

whether counsel could have done more, but rather whether counsel’s errors

undermined the reliability of the trial.” Baze v. Commonwealth, 23 S.W.3d 619,

625 (Ky. 2000), overruled on other grounds by Leonard v. Commonwealth, 279

S.W.3d 151 (Ky. 2009) (citations omitted). Could an expert witness have

bolstered Appellant’s testimony regarding his emotional state at the time of the


                                         -5-
shooting? Maybe. Was trial counsel’s failure to hire an expert so inexcusable as

to undermine the fairness of the trial? No. Counsel provided Appellant with a

reasonable EED defense.

             Appellant’s next argument on appeal is that his trial counsel was

ineffective for failing to object to improper Kentucky Rules of Evidence (KRE)

404(b) evidence. KRE 404(b) states:

             Evidence of other crimes, wrongs, or acts is not
             admissible to prove the character of a person in order to
             show action in conformity therewith. It may, however,
             be admissible:

                (1) If offered for some other purpose, such as proof of
                    motive, opportunity, intent, preparation, plan,
                    knowledge, identity, or absence of mistake or
                    accident; or

                (2) If so inextricably intertwined with other evidence
                    essential to the case that separation of the two (2)
                    could not be accomplished without serious adverse
                    effect on the offering party.

             Prior to trial, the Commonwealth filed a KRE 404(b) notice regarding

two incidents that it intended to introduce at trial. First, approximately two years

prior to the altercation, Appellant stated to Constable Richard Sandifer that he

would kill Mr. Bixler. Appellant was lamenting the fact that he believed Mr.

Bixler was abusing his daughter and that he could not get the police to intervene.

The second incident was that sometime prior to the altercation, Appellant

threatened Mr. Bixler with a gun.

                                         -6-
             Appellant argues that these prior bad acts, which were testified to at

trial, were inadmissible and counsel was ineffective for failing to object. The trial

court held that these two prior bad acts were admissible; therefore, trial counsel

had no duty to object. We agree. These prior acts were relevant to show the tense

relationship between Appellant and Mr. Bixler and were used to show motive and

intent. As evidence of these prior acts was admissible under KRE 404(b), trial

counsel had no duty to object. Appellant also claims that his appellate counsel was

ineffective for failing to raise this issue on direct appeal. Again, because evidence

of these prior acts was admissible, appellate counsel was not ineffective for failing

to raise the issue on appeal.

             Appellant’s final argument on appeal is that his trial counsel was

ineffective for failing to object to instances of prosecutorial misconduct.

“Prosecutorial misconduct is a prosecutor’s improper or illegal act involving an

attempt to persuade the jury to wrongly convict a defendant or assess an unjustified

punishment.” Murphy v. Commonwealth, 509 S.W.3d 34, 49 (Ky. 2017) (internal

quotation marks and citation omitted).

             We employ a four-part test to determine whether a
             prosecutor’s improper comments amount to flagrant
             misconduct. The four factors to be considered are: (1)
             whether the remarks tended to mislead the jury or to
             prejudice the accused; (2) whether they were isolated or
             extensive; (3) whether they were deliberately or
             accidentally placed before the jury; and (4) the strength
             of the evidence against the accused.

                                         -7-
Id. at 54.

             Appellant claims that on three occasions, the prosecution made

inappropriate remarks that prejudiced the jury against Appellant. First, Appellant

and his daughter are white and Mr. Bixler is black. During voir dire, the

prosecution asked if the victim “got what he deserved” because he was a black

man dating a white woman. Then, during opening statements, the prosecution

asked, “what is your appropriate response as representatives of the community to a

man who shoots with the intent to kill, and does kill another man simply because

he disagrees with the man’s relationship with his daughter.” Finally, also during

opening statements, the prosecution stated that “[w]e’ll trust on you good people

and your good judgment to make that decision.”

             We find no error. As to the voir dire statement, Appellant claims that

this was an attempt by the Commonwealth to make race a focus of the trial. We

believe the question asked by the Commonwealth was appropriate. The

relationship at the center of this case was interracial and evidence was deduced at

trial that Appellant shouted a racial slur at Mr. Bixler prior to the shooting. Race

was a relevant issue in this case and was properly explored during voir dire. In

fact, this line of questioning led to the dismissal of a potential jury member

because he stated that he did not approve of interracial relationships. This was not




                                         -8-
an inappropriate line of questioning during voir dire; therefore, trial counsel did

not need to object to it.

             As to the statement about Appellant shooting Mr. Bixler because he

disagreed with the relationship between the victim and Appellant’s daughter, this

could be construed as either a statement regarding Appellant’s belief that his

daughter should not be dating a black man or that Appellant did not like Mr. Bixler

because he believed the man to be abusing his daughter. Regardless of the way it

was construed by the jury, the statement was appropriate. As previously

mentioned, testimony at trial indicated Appellant made a racially inappropriate

remark prior to shooting Mr. Bixler; therefore, it could be inferred that he had a

problem with Appellant’s race. In addition, the evidence presented at trial made it

clear that Appellant hated Mr. Bixler because he believed Mr. Bixler was abusing

his daughter. In other words, the evidence at trial overwhelmingly showed that

Appellant did not like the relationship between Mr. Bixler and his daughter. As

this was an appropriate statement, defense counsel had no duty to object to it.

             The final statement made by the prosecution, that “[w]e’ll trust on you

good people and your good judgment to make that decision[,]” was also

appropriate. Appellant claims this was an improper “send a message” argument.

We disagree. The courts of this Commonwealth generally disapprove of the “send

a message” argument because “[a]ny effort by the prosecutor in his . . . argument


                                         -9-
to shame jurors or attempt to put community pressure on jurors’ decisions is

strictly prohibited.” Cantrell v. Commonwealth, 288 S.W.3d 291, 299 (Ky. 2009).

The statement at hand was not a “send a message” argument. It was merely the

prosecution stating that it will trust the judgment of the jury. This was not

prosecutorial misconduct; therefore, there was no need for defense counsel to

object to it.

                                    CONCLUSION

                Based on the foregoing, we affirm the judgment of the trial court.

Appellant was not entitled to a RCr 11.42 hearing because the arguments raised in

his motion could conclusively be dealt with by the record as it was. Also, the trial

court did not err in denying Appellant’s motion because defense counsel’s actions

at trial did not constitute ineffective assistance of counsel.

                ALL CONCUR.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

 J. Ryan Chailland                           Daniel Cameron
 Frankfort, Kentucky                         Attorney General of Kentucky

                                             Kristin L. Conder
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                           -10-